4 Pa. Commw. 308 (1972)
Brown
v.
Department of Transportation.
Appeal, No. 256 C.D. 1971.
Commonwealth Court of Pennsylvania.
Submitted on briefs January 7, 1972.
January 19, 1972.
Submitted on briefs January 7, 1972, to Judges KRAMER, WILKINSON, JR., and ROGERS, sitting as a panel of three.
*309 John K. Kraybill, with him Anthony J. Maiorana, Assistant Attorney General, Robert W. Cunliffe, Deputy Attorney General, and J. Shane Creamer, Attorney General, for appellant.
No appearance for appellee.
OPINION BY JUDGE ROGERS, January 19, 1972:
Section 620 of The Vehicle Code, Act of April 29, 1959, P.L. 58, 75 P.S. § 620, confers upon any person whose operator's license has been suspended the right to file a petition, within 30 days thereafter, for a hearing in the court of common pleas. The Secretary of the Department of Transportation suspended the operator's license of Ronald J. Brown on November 30, 1970. Not until January 14, 1971, did Ronald J. Brown file his petition for a hearing with the Court of Common Pleas of Allegheny County. Although the tardy filing was apparent by the petition, the court granted a hearing de novo. The Commonwealth appeared below and unsuccessfully moved to quash the appeal as untimely. The court below entered into a hearing and sustained the appeal. This was error. No court has power to extend the time for appeal as an act of mere indulgence. City of Pittsburgh, et al. v. Public Utility Commission, et al., 3 Pa. Commw. 546, 284 A.2d 808 (1971); Department of Highways v. Public Utility Commission, 189 Pa. Super. 111, 149 A.2d 552 (1959).
The order of the Court of Common Pleas of Allegheny County is reversed, and the order of the Secretary of Revenue is reinstated. Reinstated suspension shall be issued within thirty (30) days.